SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1399
CA 13-00353
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


NORTH SYRACUSE CENTRAL SCHOOL DISTRICT,
PLAINTIFF-APPELLANT,

                     V                                            ORDER

ASHLEY MCGRAW ARCHITECTS, P.C., ET AL.,
DEFENDANTS.
-------------------------------------------
NEP GLASS CO., LTD., THIRD-PARTY PLAINTIFF,

                     V

MARC DONAHUE, INDIVIDUALLY AND MJD
ASSOCIATES OF C.N.Y. INC.,
THIRD-PARTY DEFENDANTS-RESPONDENTS.


LINDENFELD LAW FIRM, P.C., CAZENOVIA (HARRIS LINDENFELD OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

LAW OFFICES OF THERESA J. PULEO, SYRACUSE (P. DAVID TWICHELL OF
COUNSEL), FOR THIRD-PARTY DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered October 10, 2012. The order denied the motion
of plaintiff for leave to amend the complaint and caption.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on November 14 and 22, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   December 27, 2013                    Frances E. Cafarell
                                                Clerk of the Court